Epes, J.,
dissenting:
I find no error in the judgment of the trial court. I am of opinion that the only act of negligence which the evidence even tends to show is that the driver of the Martin car may have been running in excess of fifteen miles an hour, and between fifteen and twenty miles an hour. But assuming that the speed of the Martin car was as much as twenty miles an hour, the evidence, I think, shows that *159the fact that the automobile was running from fifteen to twenty miles an hour instead of from ten to fifteen miles an hour had nothing to do with causing this accident. The accident would as surely have happened if the automobile had been running ten miles an hour as if it was running twenty miles an hour. The speed of the automobile was merely a condition, and not a cause of the accident.